Detailed Action

1.	This Office Action is responsive to the Amendment filed 02/09/2022.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

2.	The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,827,319 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently recited claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
	Prior Art Chen et al. (US 2020/0186489 A1) teaches systems and methods including operations for: identifying a content item generation template that is associated (Abstract).
	Prior Art JEON et al. (US 2015/0163178 A1) teaches a push notification-based remote control method and an apparatus for the remote control method.  A push notification client includes a message receiving module for receiving a push notification message from a push notification server.  A rule interpretation module determines whether a remote control rule is present in the push notification message.  A rule registration management module is configured to, if it is determined that the remote control rule is present in the push notification message, register the remote control rule in a rule execution list.  A rule execution module executes the remote control rule (Abstract).
	Prior Art Guarraci et al. (US 10,439,965) teaches an in-message application facilitating the use of third-party application programming interfaces (APIs).  In particular, these in-message applications (referred to as “cards”) may be designed by a developer to access third-party API functionality.  A user may then create a message referencing, e.g., a web address associated with the developer’s card.  The system may receive the user’s message and recognize the reference.  The system may then distribute an instantiation of the card to various recipients, the instantiation including elements generated using, or providing the user access to, the third party functionality (Abstract).


5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Statement of Reasons for Allowance”.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441